      Case 3:21-cv-00445-BEN-LL Document 4 Filed 03/17/21 PageID.19 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSE MANUEL CORDOVA,                              Case No.: 21cv445-BEN-LL
12                                    Plaintiff,
                                                       TRANSFER ORDER
13   v.
14   IMPERIAL COUNTY NARCOTICS
     TASK FORCE, et al.,
15
                                   Defendants.
16
17
18         It is hereby ordered that the case of Cordova v. Imperial County Narcotics Task
19   Force, et al., 21cv445-BEN-LL, be transferred from the calendar of the Honorable Linda
20   Lopez to the calendar of the Honorable Ruth Bermudez Montenegro for all further
21   proceedings.
22         IT IS SO ORDERED.
23   Dated: March 17, 2021
24
25
26
27
28

                                                   1
                                                                                  21cv445-BEN-LL
